Citation Nr: 1704758	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as secondary to in-service exposure to herbicide agents.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for heart disabilities diagnosed as aortic regurgitation, diastolic dysfunction of the left ventricle, mild concentric left ventricular hypertrophy, and mild enlargement of the right and left atria, to include as secondary to hypertension.

4.  Entitlement to service connection for thoraco-abdominal aortic aneurysm dissection, to include as secondary to hypertension.

5.  Entitlement to service connection for paraplegia associated with spinal cord ischemia, to include as secondary to thoraco-abdominal aortic aneurysm dissection.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1971 to April 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) for Roanoke, Virginia.  The case is now in the jurisdiction of the RO in Nashville, Tennessee.

The Veteran testified before the undersigned at a Travel Board hearing in February 2016.  A transcript of the hearing is of record.

In October 2016, the Board sought a Veterans Health Administration (VHA) advisory medical opinion in the matter; such opinion was received in December 2016.

The Board has recharacterized the issues on appeal, as reflected on the title page of this decision.  This appeal features a matter with a complex and broad scope, warranting some explanation and clarification.  In December 2009, an RO rating decision denied a claim on an issue characterized as "Entitlement to compensation under 38 U.S.C. 1151 for spinal cord ischemia (claimed as heart condition) and paraplegia, status post thoracoabdominal aortic aneurysm dissection."  The December 2009 determination is not in appellate status; however, the referenced disability addressed in that decision was revisited by the RO in an August 2011 rating decision in which the RO initiated its own "special review of [the] claims file [as] mandated by federal court order in Nehmer v. Department of Veterans Affairs," with attention to the fact that "Ischemic Heart Disease ... warrant[s] presumptive service connection based on the association between exposure to herbicides used in the Republic of Vietnam and the subsequent development of these conditions."  The August 2011 RO rating decision recharacterized the issue as a claim of entitlement to service connection: "service connection for spinal cord ischemia (claimed as heart condition) and paraplegia, status post thoracoabdominal aortic aneurysm dissection for the purposes of entitlement to retroactive benefits under the provisions of Nehmer...."

Thus, although the RO's revisitation of the matter was primarily concerned with the possibility of a diagnosis of ischemic heart disease, the adjudicated issue encompassed a complex medical pathology featuring paraplegia, spinal cord ischemia, and aortic aneurysm dissection.  The Veteran's appeal of that determination features the entirety of the complex medical disability picture contemplated in the issue's description.  Indeed, the RO discussion of the issue in the March 2014 statement of the case (SOC) explains that "[b]ecause we erroneously coded [] your disability under diagnostic code 7006, and the record shows you served in Vietnam, this triggered a special review in accordance with Nehmer v. U.S. Department of Veterans Affairs (VA)."  It further explained that the August 2011 decision "should have been limited to whether or not retroactive benefits [were] payable to you ... on the addition of ischemic heart disease to the list of conditions known to be associated with exposure to herbicides," but acknowledged that "we nevertheless addressed service-connected/compensation for the previously claimed disability of spinal cord ischemia and paraplegia, status post thoracoabdominal aortic aneurysm dissection."  The RO made clear that "[a]s such, we must include discussion of this disability ... [and] it was reopened in order to consider your claim...."  An August 2015 supplemental SOC (SSOC) reiterates that the issue on appeal features consideration of service connection for the paraplegia / spinal cord ischemia in addition to "heart disease."

As discussed below, the evidence of record establishes a number of diagnoses for heart disabilities in addition to aortic aneurysm, spinal cord ischemia, and paraplegia.  A diagnosis of hypertension has also been medically identified as critically contributing to many of these disabilities.  This array of diagnoses is intertwined and, as the most recent medical opinion evidence reveals, linked to a complex multifactorial etiology featuring a significant role played by the Veteran's service-connected PTSD.  The Board finds that the evidence of record permits, with resolution of reasonable doubt in the Veteran's favor, a grant of service connection for the complex multifactorial pathology presented in this particular appeal.  The Board has recharacterized the appeal to separately identify various components of the broad pathology that is contemplated by the matter on appeal.

To the extent that hypertension may be considered distinct from (even if etiologically linked to) the pathology formally on appeal, the Board finds that the broad scope of the complex issue in the particular circumstances of this unusual case requires consideration of service connection for hypertension for proper resolution of the appeal; accordingly, the Board shall consider the issue of entitlement to service connection for hypertension sua sponte.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to pertinent herbicide agents (such as Agent Orange).

2.  The Veteran has been diagnosed with ischemic heart disease during the pendency of the claim on appeal, with findings suggestive of coronary artery disease throughout the pendency of the claim and a confirmed myocardial infarction in September 2016.

3.  The Veteran's hypertension has been chronically worsened / aggravated by his service-connected PTSD.

4.  The Veteran's heart disabilities (beyond ischemic heart disease) diagnosed as aortic regurgitation, diastolic dysfunction of the left ventricle, mild concentric left ventricular hypertrophy, and mild enlargement of the right and left atria, have been chronically worsened / aggravated by his hypertension.

5.  The Veteran's thoraco-abdominal aortic aneurysm dissection was chronically worsened / aggravated by his hypertension.

6.  The Veteran's paraplegia associated with spinal cord ischemia status post thoraco-abdominal aortic aneurysm dissection is a consequence of the Veteran's aortic dissection.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for the Veteran's hypertension, secondary to PTSD, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for the Veteran's heart disabilities diagnosed as aortic regurgitation, diastolic dysfunction of the left ventricle, mild concentric left ventricular hypertrophy, and mild enlargement of the right and left atria, secondary to hypertension, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for the Veteran's thoraco-abdominal aortic aneurysm dissection, secondary to hypertension, have been met.  38 U.S.C.A. §§ 1110, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for the Veteran's paraplegia associated with spinal cord ischemia, secondary to thoraco-abdominal aortic aneurysm dissection, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability; compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection for certain chronic diseases (including cardiovascular-renal disease, including hypertension) may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for cardiovascular renal disease).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Certain chronic diseases may be service connected if shown to be of a chronic nature in service, or if not shown to be chronic in service, seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Pertinently, if a Veteran was exposed to certain herbicide agents (such as Agent Orange) during service, certain listed diseases, including ischemic heart disease, are presumptively service-connected if they manifest to a degree of 10 percent or more at any time after service.  Additionally, there is a presumption of Agent Orange exposure given proof of service in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The Board notes that the RO adjudication of this matter noted that the Veteran's DD Form 214 confirms pertinent service in Vietnam such that exposure to pertinent herbicide agents was considered established.  The Board makes the same finding, and the Veteran's exposure to pertinent herbicide agents is established for the purposes of the analysis in this decision.

The medical documentation of record clearly shows that the Veteran underwent surgery to treat an aortic aneurysm in September 2008.  An October 2008 letter from a surgical resident physician at the institution that conducted the surgery explains that the Veteran was left paralyzed below the waist after the operation, likely due to spinal cord ischemia.  An October 2008 VA medical report explains that during the September 2008 surgery the Veteran developed significant complications including that he "lost a large amount of blood."

Multiple VA medical records suggest that the Veteran had ischemic heart disease prior to his September 2008 surgery.  The Board observes that a March 2003 VA medical report refers to a history of "coronary artery disease," a July 2008 VA medical report shows that the Veteran was being medically evaluated for an unconfirmed impression of coronary artery disease, and an August 2008 VA pre-operative evaluation report shows that testing revealed findings "consistent with ischemia."

A January 2009 letter from Elizabeth A. Walter, MD, states that the Veteran had been a patient of hers for years, and that he incurred stressors from his PTSD that have contributed to hypertension and heart disease.

Medical reports of record show that the Veteran suffered a myocardial infarction in September 2016.

In December 2016, the Board received a VHA medical opinion addressing critical questions pertinent to this appeal.  The VHA expert reviewed the Veteran's documented medical history and noted various diagnoses of heart problems.  Among these was a "Non ST Segment Myocardial Infarction," which the expert specifically explained "is an Ischemic Heart Disease and confirms this diagnosis."  The Board finds that this competent expert medical opinion is probative and is essentially uncontradicted by any other pertinent evidence in this case.  Accordingly, the Board finds that the Veteran has been diagnosed with ischemic heart disease and service connection for ischemic heart disease is warranted; the disability is presumptively causally linked to the Veteran's established exposure to herbicide agents in Vietnam.

The December 2016 VHA expert opinion additionally identified four other diagnoses of heart disabilities in the Veteran's medical history: mild to moderate aortic regurgitation, diastolic dysfunction of the left ventricle, mild concentric LVH (left ventricular hypertrophy), and mild enlargement of the right and left atria.

The December 2016 VHA expert opinion explains that all of these diagnoses "are primarily due to hypertension."  This is significant because, as the VHA expert explains: "[i]t has been documented that the sympathetic surges associated with PTSD flashbacks [do] lead to an increased risk of permanent hypertension."  The VHA expert concludes: "Therefore I feel there is a > 50% probability that these problems have been aggravated by his PTSD."

The Board understands the December 2016 VHA opinion as asserting that a key element of the etiology of the disability on appeal is the Veteran's hypertension, which the opinion indicates is etiologically linked to the Veteran's service-connected PTSD.  The Board finds that this competent expert medical opinion is probative and is essentially uncontradicted by any other pertinent evidence in this case.  Accordingly, the Board finds that service connection is warranted for hypertension, as secondary to PTSD.

In turn, the December 2016 VA opinion's assertion that the Veteran's aortic regurgitation, diastolic dysfunction of the left ventricle, mild concentric LVH (left ventricular hypertrophy), and mild enlargement of the right and left atria have been aggravated by his PTSD (via the PTSD's contribution to his hypertension) presents a basis for establishing entitlement to service connection for those heart diagnoses.  The Board finds that this competent expert medical opinion is probative and is essentially uncontradicted by any other pertinent evidence in this case.  Accordingly, the Board finds that service connection is warranted for aortic regurgitation, diastolic dysfunction of the left ventricle, mild concentric LVH (left ventricular hypertrophy), and mild enlargement of the right and left atria, as secondary to hypertension and PTSD.

The December 2016 VHA expert opinion further concludes that the "aortic dissection ... itself is aggravated by hypertension."  Again, the Board finds that this competent expert medical opinion is probative and is essentially uncontradicted by any other pertinent evidence in this case.  Accordingly, the Board finds that service connection is warranted for thoraco-abdominal aortic aneurysm dissection, as secondary to hypertension.

Finally, the Board notes that the medical evidence of record clearly establishes that the Veteran's paraplegia associated with spinal cord ischemia is a consequence of complications during surgical treatment of the thoraco-abdominal aortic aneurysm dissection.  Accordingly, the Board finds that service connection is warranted for paraplegia associated with spinal cord ischemia, as secondary to thoraco-abdominal aortic aneurysm dissection.

In summary, the disability for which the Veteran has claimed the service connection in this appeal involves a complex pathology featuring intertwined diagnoses that are all now shown to be service-connected disabilities.  For the purposes of this decision only, the Board has broadly construed several diagnoses as part of the complex pathology on appeal at this time.  The Board finds that the evidence of record now sufficiently shows that the Veteran's various diagnoses of heart disabilities, hypertension, and aortic aneurysm are each etiologically linked to the Veteran's in-service exposure to tactical herbicides or to his service-connected PTSD (with some of the diagnoses etiologically linked to the hypertension).  In turn, the evidence establishes that the Veteran's spinal cord ischemia and paraplegia are consequences of the necessary surgical treatment of the service-connected aortic aneurysm pathology.


ORDER

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for hypertension, secondary to PTSD, is granted.

Entitlement to service connection for heart disabilities diagnosed as aortic regurgitation, diastolic dysfunction of the left ventricle, mild concentric left ventricular hypertrophy, and mild enlargement of the right and left atria, secondary to hypertension, is granted.

Entitlement to service connection for thoraco-abdominal aortic aneurysm dissection, secondary to hypertension, is granted.

Entitlement to service connection for paraplegia associated with spinal cord ischemia status post thoraco-abdominal aortic aneurysm dissection, secondary to the aortic aneurysm, is granted.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


